Citation Nr: 1313314	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  12-14 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified before the undersigned during a Board videoconference hearing held in February 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss, tinnitus, and an acquired psychiatric disorder, to include as secondary to hearing loss and/or tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  In a final rating decision dated in May 2006, the RO denied service connection for hearing loss and tinnitus. 

2.  Evidence submitted since the May 2006 rating decision is new and raises a possibility of substantiating the claim for service connection for hearing loss. 

3.  Evidence submitted since the claims file was rebuilt is new and raises a possibility of substantiating the claim for service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The unappealed May 2006 rating decision that denied service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  The evidence received since the May 2006 RO rating decision, which denied service connection for hearing loss, is new and material; the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  The evidence received since the May 2006 RO rating decision, which denied service connection for tinnitus, is new and material; the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2012).  

In the instant case, the Veteran's new and material evidence claims are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

II.  Requests to Reopen Based on New and Material Evidence

The Veteran has claimed entitlement to service connection for hearing loss and tinnitus.  He contends that each manifested during his period of active service, as a result of acoustic trauma and boxing.  

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claims in a May 2006 decision.  The rating decision discloses that the Veteran's claims for service connection were denied because the evidence of record was not new and material, as the evidence did not demonstrate that either disorder had its onset during service, or within a year thereafter.  Prior to that decision, the RO determined in November 2005 that evidence was not new and material because a medical nexus opinion was not of record.  The Veteran's claims were originally denied in October 1999 because his separation examination did not indicate the presence of hearing loss or tinnitus, and because there was no evidence of treatment for either disorder until 1999.

The Veteran was notified of the May 2006 decision, and of his appellate rights, via a letter sent to him that same month.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  38 C.F.R. § 3.156(b) (2012) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claims for service connection for hearing loss or tinnitus was received prior to the expiration of the appeal period stemming from the May 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of voluminous private medical reports, VA outpatient treatment reports, VA examination reports, and the Veteran's February 2013 Board hearing testimony.  

A VA audiological examination, conducted in March 2012, diagnosed the Veteran with asymmetrical hearing loss of unknown origin.  The examiner opined that it was less likely as not that hearing loss or tinnitus was caused by, or the result of, an event which occurred during the Veteran's military service.  In support of that opinion, the examiner stated that the Veteran reported, in 2004, that his hearing loss began 25-30 years after separation in 1955.  The examiner pointed out that new evidence only addressed current hearing loss/tinnitus, and did not demonstrate that hearing loss was present within one year of separation.  No further rationale was provided.  While private reports were referenced, which found that the Veteran's current hearing loss and tinnitus were possibly due to in-service acoustic trauma and boxing, those reports were not analyzed in any way.  In fact, the examiner did not provide a rationale at all, instead merely referencing a prior audiological examination which failed to provide an etiological opinion.  As such, this examination report does not constitute new and material evidence.

Most pertinent to the issue at hand, during his Board hearing in February 2013, the Veteran testified that he suffered acoustic trauma in service while working on the flight line without hearing protection (see Transcript, pp. 5-6), that he was a boxer (see Transcript, p. 11) and that he was aware of tinnitus and loss of hearing prior to separation (see Transcript, pp. 7, 9).  Although his service treatment records do not indicate complaints of hearing loss, he asserted that he did, in fact, seek treatment.  See Transcript, p. 8.  According to his spouse, who was a witness during his hearing, the Veteran suffered from a decrease in hearing as early as 1959, four years after separation.  See Transcript, p. 18.  

As to the Veteran's assertions, as well as those of his spouse, that has suffered from hearing loss and tinnitus since service, lay evidence is one type of evidence that must be considered in reviewing a claim, and competent lay evidence can be sufficient in and of itself.  Here, the Veteran and his spouse are competent to report such symptomatology as a decrease in hearing (and, in the Veteran's case, ringing in the ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran, even as a lay person, can attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Regarding his tinnitus claim, the Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a)).  Again, the Veteran's claims for service connection for hearing loss and tinnitus were denied because there were no complaints of either disorder during service, and because there was no probative, positive etiological opinion to demonstrate that any current audiological disorder was related to his period of active duty.  

In any event, the competent testimony of the Veteran and his spouse cures a prior evidentiary defect with respect to the claims, in that post-service evidence, not of record at the time of the prior, final decision, indicates that the Veteran's hearing loss began much sooner than reported by the VA examiner in July 2004 (as specifically disputed by the Veteran and addressed in further detail below).  Coupled with the Veteran's military duties, which included working on the flight line without hearing protection, as well as the concession by the RO that he was exposed to acoustic trauma while performing those duties, this evidence taken as a whole may serve to establish that the Veteran's audiological disorders are related to his period of active duty.  Accordingly, new and material evidence has been received to reopen the claims for service connection for hearing loss and tinnitus.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for these issues is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hearing loss; the claim is reopened.

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus; the claim is reopened.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's service connection claims, pursuant to the duty to assist, the appeal must be remanded for further development.  

As noted above, evidence of record establishes that the Veteran has undergone two VA audiological examinations.  The first VA examiner did not offer an etiological opinion, noting that she would have to resort to speculation in order to do so.  The second VA examiner, although providing a negative nexus opinion, failed to provide any rationale in support of that conclusion, save for the remark taken from the prior examination in which the Veteran stated that his hearing loss and tinnitus began decades following separation.  That point, however, was specifically refuted by the Veteran and his representative during his February 2013 Board hearing.  See Transcript, pp. 3, 7.  

Moreover, the March 2012 examiner failed to discuss the Veteran's in-service acoustic trauma, acknowledged by the RO in April 2012, or the Veteran's multiple in-service boxing matches.  Post-service noise exposure was not addressed, nor were private reports issued in 2005 indicating boxing and acoustic trauma during service may have resulted in his current diagnoses.  The examiner found that the etiology of his hearing loss was unknown (as opposed to a disorder caused by aging, post-service exposure, or any other factor).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, in light of recurrent post-service treatment for audiological disorders, documented in-service acoustic trauma, and the credible reports of the Veteran and his spouse, to include hearing testimony, the Veteran must be afforded an additional VA audiological examination in order to determine whether hearing loss and/or tinnitus are etiologically-related to his period of active service.  Importantly, the examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service when forming an opinion.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Finally, the Board notes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the other issues addressed above, as his diagnosis of major depressive disorder was linked to his audiological conditions by a VA examiner in February 2012.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  Following completion of the above, the RO/AMC shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss and tinnitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  
Following a review of the claims folder, to include the Veteran's hearing testimony, as well as that of his spouse, his statements in support of his claim, the private medical opinions from 2005, and VA examination reports of record, the examiner should address the following:

A) Whether it is at least as likely as not (50 percent or greater likelihood) that hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss is otherwise related to active service.  

B) Whether it is at least as likely as not (50 percent or greater likelihood) that tinnitus originated during active service, or is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma or boxing, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO/AMC should review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


